Title: From Thomas Jefferson to Edmund J. Lee, Cuthbert Powell, and Archibald McClean, 15 April 1803
From: Jefferson, Thomas
To: 


          
            Gentlemen 
                     
            Washington Apr. 15. 1803.
          
          Agreeably to the request in your letter of Dec. 30. when at Monticello the last month, I examined my collection of the Virginia laws and found in it those below mentioned which [related] to Alexandria & were not noted in your catalogue of those you possess. I delivered the volumes, with the list of the acts to a person who will copy them carefully & forward them to me. when recieved they shall be immediately sent to you. Accept my respectful salutations.
          
            Th: Jefferson
          
          
             1752. c. 37. An act for allowing fairs to be kept in the town of Alexandria.
             1755. c. 15. An act reviving an act intitled ‘an act for allowing fairs &c.’
             1762. c. 25. An act for enlarging the town of Alexandria in the county of Fairfax.
             1764. c. 10. An act for encouraging the settlement of the towns of Alexandria & Falmouth and for other purposes therein mentioned.
             1772. c. 52. An act to encourage the further settlement of the town of Alexandria in the county of Fairfax.
          
        